UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
ANASTASIA SINEGAL ET AL CASE NO. 2:18-CV-01157
VERSUS JUDGE ROBERT R. SUMMERHAYS
PNK (LAKE CHARLES) LL C MAGISTRATE JUDGE KATHLEEN KAY
JUDGMENT

Presently before the court is the Report and Recommendation [doc. 28] of the Magistrate
Judge. Plaintiffs have objected to the Report and Recommendation on the basis that the Magistrate
Judge improperly relied upon certain evidence which Plaintiffs had moved to strike. After an
independent review of the record, a de novo determination of the issues and consideration of the
objection filed, the Court determines that the findings in the Report and Recommendation are
correct,

While Plaintiffs had filed a Motion to Strike [doc. 14] certain evidence submitted by
Defendant, the Magistrate Judge was correct in reviewing that evidence in her analysis of the issues
presented. The Fifth Circuit has stated that “there are cases, hopefully few in number, in which a
plaintiff has stated a claim, but has misstated or omitted discrete facts that would determine the
propriety of joinder. In such cases, the district court may, in its discretion, pierce the pleadings and
conduct a summary inquiry.”! The Court reviewed the evidence submitted by Defendant and finds
that it clearly reveals that the limited factual allegations contained in Plaintiffs’ complaint which

might give rise to a claim against Cheryl Tezeno were incorrect. As such,

 

' Smallwood v. illinois Cent. R. Co., 385 F.3d 568 (5" Cir. 2004),

 

 
IT IS ORDERED that the Court adopts the Report and Recommendation;
IT IS FURTHER ORDERED that the Motion to Remand [doc. 9] filed by Plaintiffs is
DENIED, and that all claims against Chery! Tezeno be DISMISSED WITHOUT PREJUDICE;

and
IT IS FURTHER ORDERED that the Motion to Strike [doc. 14] is DENIED.

Robert R. Summerhays —\
United States District Judge \

 

 
